DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.

Response to Amendment
Amendments to claims 367, 368, 370 and 371; cancellation of claims 377 and 387-390; and addition of new claims 398-401 are noted.

Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.
Applicant argues that hydroprocessing of Kou does not inherently entail an alkylation reaction that includes a mass transfer of carbon and hydrogen into the liquid product.
This argument is not found persuasive. The office has cited a new evidentiary reference, Abdelsayed, which provides evidence in support of methane participating in alkylation reactions with 
Applicant argues with respect to claim 370 that Kou does not teach or suggest a two-stage reactor in which the second stage has a higher partial pressure of hydrogen (e.g. a high hydrogen-content light hydrocarbon gas feedstock and a further source of hydrogen). 
This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a further source of hydrogen”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the office maintains the position taken in the previous office action(s), i.e. wherein Kou discloses a range encompassing a lower amount of the hydrogen source being supplied to the first contacting zone than the second (see [0065]), which is considered to suggest a lower hydrogen partial pressure in the first contact zone than the second.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 370 and 371 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 370, there does not appear to be support for the amended limitation specifying a first partial pressure of hydrogen for the first high-hydrogen-content light hydrocarbon gas feedstock being lower than a second partial pressure of hydrogen for the second high-hydrogen-content light hydrocarbon gas feedstock. Applicant cites Fig. 3 and [0117], [0120] of the as-filed specification for support. 
However, the office notes that a combination of stream 386, which Applicant equates to the claimed second high-hydrogen content light hydrocarbon gas feedstock, and stream 351 may be fed to reactor unit 30B, but hydrogen 376 is fed separately to hydrotreater 33A. It is not apparent to the office how this disclosure provides inherent support for the claim limitation. The office further notes that the specification does not include a comparison between a hydrogen partial pressure of the first high-hydrogen content light hydrocarbon gas feedstock to the second high-hydrogen content light hydrocarbon gas feedstock. Discussion in the specification with regards to relative hydrogen partial pressures is with respect to the reactor units and not the high hydrogen-content light hydrocarbon gas feedstocks (see [0107] and [0127] of the as-filed specification).
Additionally regarding claim 371, the office was unable to find support in the as-filed specification for the first partial pressure of hydrogen being zero or substantially zero. Thus, recitation in the claims of such is considered to introduce new matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 367-369, 372, 380, 381, 384-386, 396 and 397 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al (US 2011/0210045), as evidenced by Abdelsayed et al (“Microwave-assisted conversion of low rank coal under methane environment”).
Regarding claims 367, 380 and 381, Kou discloses a method of upgrading a low-hydrogen content hydrocarbon feedstock comprising (see Fig. 3):
directly incorporating a hydrogen source 121 into the low-hydrogen content hydrocarbon feedstock (heavy oil feed 104) and producing a mixed effluent 123 (see [0008]; [0020], which describes the heavy oil feed, considered to be equivalent to the claimed “low-hydrogen content hydrocarbon feedstock”; [0063]; [0135]);
performing a separation step 130 on the mixed effluent for producing a liquid product stream 133 and a gas stream 131 (see [0008]; [0038]; [0040]; [0136]-[0137]); and
separating the gas stream into one or more products (see [0008]; Fig. 3, which depicts a portion 153 of overhead vapor stream 131, 132 being further separated in 150; [0139], which discloses product purification).
Kou defines hydrogen as hydrogen and/or a compound or compounds that when in the presence of a heavy oil feed react to provide hydrogen (see [0025]) and specifically discloses methane and ethane as suitable hydrogen sources (see [0066]). Methane and ethane have molecular weights of 
Additionally, Kou discloses the process (i.e. the directly incorporating step) entailing hydroprocessing, which includes hydroconversion, hydrocracking, hydroisomerization, and hydrocracking including selective hydrocracking, wherein hydrogen is provided to the heavy oil feed (see [0024]-[0025]). This is considered to inherently entail alkylation as claimed, particularly given that Kou discloses the same type of gas materials reacting with the same type of hydrocarbon feedstock under the same or substantially overlapping conditions (refer to the rejections to claims 372-376 below for support of this position). This is further evidenced by Abdelsayed, which discloses that reaction with methane results in hydrogenation and alkylation reactions (see p. 8, 3.1.1; p. 20, last paragraph; p. 24, 1st paragraph).
Regarding claims 368, 384 and 385, Kou discloses the method further comprising:
directly incorporating a second hydrogen source 137 into the liquid stream 133 and producing a second mixed effluent 136 (see [0142]-[0143]);
separating 145 the second mixed effluent into a further liquid stream 147 and a further gas stream 146 (see [0143]); and
subjecting the further gas stream to the separating step for producing one or more products (see Fig. 3, wherein stream 146 is directed to stream 132 containing vapor overhead stream 131, both of which are thereafter sent, at least in part, to separation 150; [0139], which discloses product purification).
The second hydrogen source anticipates the claimed “second high hydrogen content light hydrocarbon gas feedstock” for the same reasons discussed above with respect to claim 367.
Additionally, the claim limitation directed to alkylation in the direct incorporation step (iv) are likewise considered to be taught by Kou for the same reasons discussed above with respect to claim 367.
Regarding claim 369, Kou discloses wherein the separating step is a boiling-point separation (see [0038]; [0139]).
Regarding claim 372, Kou discloses wherein the low hydrogen-content hydrocarbon feedstock is bitumen (see [0020]).
Regarding claim 386, Kou discloses adding an additive (see [0093]-[0102]). Among the additives disclosed therein are those which are considered to be inherently configured to concentrate toluene insoluble organic residues with ash (e.g. trapping additives which function to trap coke and absorb asphaltenes – see [0100]). 
Regarding claim 396, Kou discloses wherein the method is performed in a slurry phase hydrocracker (see [0006]).
Regarding claim 397, Kou discloses wherein the method is performed in an integrated thermal processing unit (see [0081], wherein solvent deasphalting can be integrated into the upgrade system, thus considered to teach an integrated thermal processing unit).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 370, 371, 373-376, 391-395, 398 and 399 are rejected under 35 U.S.C. 103 as being unpatentable over Kou, as applied to the claims above.
Regarding claims 370 and 371, Kou discloses that some of the hydrogen (25-75%) is supplied to the first contacting zone and the rest is supplied to other contacting zones (see [0065]). While Kou does 
Regarding claims 373-376, Kou discloses contacting zone temperatures of 752 to 1112°F (see [0050]-[0051]), overlapping the claimed ranges.
Regarding claims 391-394, Kou discloses that the amount of solids varies depending on conversion level and includes a solids concentration in the residue stream of less than 30 wt% (see [0133]), encompassing a range overlapping with those instantly claimed.
Regarding claim 395, Kou does not explicitly disclose that the liquid product stream has a volume that is greater than a volume of the low hydrogen-content hydrocarbon feedstock. However, given that the same types of feed materials are disclosed in Kou and substantially overlapping operating conditions, it is reasonably expected that the liquid product would have a greater volume, as claimed. Additionally, a person of ordinary skill in the art would optimize the conditions of Kou to maximize conversion and yield to the desired liquid product(s) (see Tables 1 & 4, e.g., which discloses conversion upwards of 94.3% and vastly improved H/C ratios).
Regarding claims 398 and 399, from the context of the disclosure, Kou appears to disclose a single hydrogen source ([0064], “the hydrogen source”), wherein the hydrogen source may include methane and ethane, as discussed above (see [0066]). In this regard, the office notes that the claimed sources are well-known sources of ethane and methane in the art. Selection of a suitable source for use .
Claims 378, 379, 382 and 383 are rejected under 35 U.S.C. 103 as being unpatentable over Kou, as applied to the claims above, in view of Koseoglu (US 2013/0026067).
Regarding claims 378, 379, 382 and 383, Kou does not explicitly disclose contacting the high hydrogen content light hydrocarbon gas with the low hydrogen-content hydrocarbon feedstock using a nozzle and therefore neither discloses the nozzle exit velocity.
Koseoglu discloses a mixing zone for intimate mixing of a hydrocarbon feedstock and hydrogen upstream of reaction. In particular, Koseoglu discloses injection nozzles that impart sufficient velocity to inject the hydrogen gas into the liquid hydrocarbon feedstock with turbulent mixing and thereby promote sufficient hydrogen saturation (see [0046]).
In this regard, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to mix the hydrogen source gas with the hydrocarbon feedstock in the process of Kou using a nozzle, as suggested by Koseoglu, in order to intimately mix the gas with the feedstock and promote sufficient hydrogen saturation.
Regarding the exit velocity, Koseoglu establishes that “sufficient velocity” is required for turbulent mixing and to achieve hydrogen saturation. Based on this teaching in Koseoglu, a person of ordinary skill in the art would discover the optimum nozzle exit velocity which achieves this objective by routine experimentation and with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed nozzle exit velocity is not considered to patentably distinguish the instant claims over the cited prior art.

Allowable Subject Matter
Claims 400 and 401 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kou is considered to be the closest prior art. Kou does not disclose or suggest wherein the first high hydrogen-content light hydrocarbon gas and the second high hydrogen-content light hydrocarbon gas are from different sources, nor does there appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to select different sources of gas for the first and second reaction steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Renee Robinson/Primary Examiner, Art Unit 1772